Citation Nr: 0204546	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  02-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection on a direct basis for a 
bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, secondary to residuals of a shell fragment wound of 
the left thigh, with involvement of Muscle Group XV.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying as not 
well grounded the veteran's claim of entitlement to service 
connection for a bilateral knee disorder, secondary to a 
service-connected shell fragment wound of the left thigh.  
Following the completion of certain development, the RO 
further adjudicated the veteran's claim in a rating decision 
of January 2001, wherein it was determined that the bilateral 
knee disorder was not the result of service-connected 
disability or otherwise aggravated thereby, and also that 
there was no evidence of any knee disorder in service, 
despite the veteran's contention that the same shell 
explosion that injured his thigh also injured both knees.  It 
was the decision of the RO at that time that service 
connection was not warranted for a bilateral knee disorder.  

The veteran was advised by the RO in correspondence, dated 
January 19, 2001, of its denial of his claim of entitlement 
to service connection for a bilateral knee disorder and a 
copy of the aforementioned rating decision was provided to 
him as an enclosure.  Received from the veteran in January 
2001 was a VA Form 21-4138, Statement in Support of Claim, in 
which he stated his disagreement with the RO's letter of 
January 19, 2001.  A statement of the case furnished to the 
veteran in August 2001 included the law and regulations 
governing claims for service connection on a direct and 
secondary basis and otherwise mirrored those findings 
outlined in the rating decision of January 2001.  

The veteran has for some time consistently advanced the 
argument that his knees were directly injured in an inservice 
shell explosion, which otherwise injured his left thigh and 
shoulder and resulted in grants of service connection for 
residuals of shell fragment wounds of the left thigh and 
shoulder.  Such argument has been made concurrently with his 
allegation of entitlement to service connection therefor on a 
secondary basis.  The Court of Appeals for Veterans Claims 
(Court) has held that where a review of all documents and 
oral testimony reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit or, if appropriate, to remand the issue to the RO for 
development and adjudication of the issue.  Suttman v. Brown, 
5 Vet. App. 127, 132 (1993).  A notice of disagreement is 
defined by regulation as "[a] written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the [RO] and a desire to contest the 
result"; it "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review".  38 C.F.R. 
§ 20.201 (2001); see also Beyrle v. Brown, 9 Vet. App. 24, 27 
(1996).  When the Board has jurisdiction over a particular 
matter, that jurisdiction is "mandatory".  In the Matter of 
the Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), 
vacated in part on other grounds sub nom. Cox v. West, 149 
F.3d 1360, 1365 (Fed. Cir. 1998) (expressly affirming that 
Court properly held that such a decision by the Secretary is 
mandatory).  Here, the issue of direct service connection was 
reasonably raised by the veteran, the RO arguably entered a 
de facto adjudication on such issue, and the veteran entered 
a notice of disagreement as to that unfavorable adjudication.  
To that end, the issue of service connection on a direct 
basis for a bilateral knee disorder is properly before the 
Board, but as the RO has not undertaken any formalized 
development as to such matter or adjudicated same, such 
matter is addressed in the remand portion of this document.

At the videoconference hearing before the Board in March 
2002, the issue of the veteran's entitlement to service 
connection for a bilateral knee disorder, secondary to 
service-connected residuals of a shell fragment wound of the 
left thigh, was withdrawn from appellate consideration.


FINDING OF FACT

At the videoconference hearing held before the Board on March 
6, 2002, prior to the promulgation of a decision in this 
appeal, the veteran requested a withdrawal of his appeal on 
the issue of his entitlement to service connection for a 
bilateral knee disorder, secondary to service-connected 
residuals of a shell fragment wound of the left thigh, that 
had been developed and certified for the Board's review.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn his appeal 
as to the developed and certified matter of his entitlement 
to service connection on a secondary basis for a bilateral 
knee disorder; hence, there remain no allegations of errors 
of fact or law for appellate consideration as to that matter.  
Accordingly, the Board does not have jurisdiction to review 
that question and it is dismissed without prejudice.


ORDER

The appeal as to the issue of the veteran's entitlement to 
service connection for a bilateral knee disorder, secondary 
to service-connected residuals of a shell fragment wound of 
the left thigh, with involvement of Muscle Group XV, is 
dismissed.


REMAND

As set forth in the Introduction above, the initiation of 
formal development of the issue of the issue of entitlement 
to service connection on a direct basis for a bilateral knee 
disorder is required.  As well, given that the veteran has 
produced medical evidence linking current knee disorders to 
an inservice explosion of a shell, obtaining an examination 
and opinion is found by the Board to be a part of the needed 
development.  See 38 C.F.R. § 3.159 (2001).  Accordingly, 
under the circumstances of this case, the Board finds that 
further assistance is required and, thus, this matter is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and initiate all needed development 
actions concerning the veteran's claim 
for service connection on a direct basis 
for a bilateral knee disorder, including 
all notification and development actions 
required by the Veterans Claim Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), and its 
implementing regulations.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified as amended at 
38 U.S.C. §§5102, 5103, 5103A, and 5107), 
as well as the implementing regulations, 
are fully complied with and satisfied.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim of entitlement to service 
connection on a direct basis for a 
bilateral knee disorder.  The RO should 
also advise the veteran of his right to 
submit any additional argument and/or 
evidence in support of such claim.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
records or opinions from medical 
professionals linking any disorder of 
either knee to the veteran's period of 
service or any event thereof, or lay 
statements from fellow servicemen, his 
spouse or other family members, or others 
as to their knowledge of the veteran's 
claimed in-service knee injury, resulting 
disability, and its course during post-
service years.  Examples of other such 
evidence include, but are not limited to, 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; employment or retirement 
medical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  

3.  The RO should attempt to obtain a 
complete set of the veteran's service 
medical records and any other available 
records pertaining to medical treatment 
received in service for complaints of 
knee pain or dysfunction.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide (a) an account 
of any and all on-the-job injuries 
involving the knees and the course of 
treatment therefor; and (b) a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who evaluated and/or treated 
him for any knee complaint or disorder 
since his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  Such records, once 
obtained, must then be added to the 
claims folder.

5.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of orthopedics 
for the purpose of evaluating the nature 
of any current disability involving the 
knees and the etiology thereof.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case, and, in 
addition, a copy of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5271, must also be 
provided to the examiner.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies, including X-rays, must also be 
accomplished if deemed warranted by the 
examiner.  All established diagnoses 
pertaining to the knees are then to be 
fully set forth. 

It is requested that the examiner offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

(i)  What is the correct 
diagnosis of the veteran's knee 
disabilities.

(ii)  Whether it is at least as 
likely as not that any existing 
disorder of the right or left 
knee had its onset in service, 
and, specifically, as a result 
of an inservice shell explosion 
in June 1945?

(iii)  Whether it is at least 
as likely as not that any 
arthritic process of either 
knee was manifest within the 
one-year period following the 
veteran's discharge from 
service in May 1946?  If so, 
all manifestations should be 
described and quantified to the 
extent feasible, including the 
presence or absence of X-ray 
evidence of arthritis, actual 
and functional range of motion 
of each knee, etc.

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested

(iv)  If the examiner agrees or 
disagrees with any opinion of 
record on the questions posed, 
the reasons therefor should be 
discussed.

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  
7.  Lastly, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection on a direct basis for a 
bilateral knee disorder, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA and its implementing regulations, 
and 38 U.S.C.A. § 1154 (West 1991) in 
light of the veteran's engagement in 
combat with the enemy and his receipt of 
the Purple Heart Medal for combat-
incurred disability.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a statement of the case 
which should include a summary of the 
evidence and the pertinent law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


